Citation Nr: 0810549	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-01 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an effective date earlier than July 20, 2001, 
for the grant of service connection for a schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 14, 1980, to 
November 26, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Detroit, Michigan, which granted service connection for 
a schizoaffective disorder from a claim reopened and remanded 
by the Board in May 2004.  The grant of service connection 
constitutes a complete grant of the previous appeal and the 
instant appeal is distinct and separate.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Board notes that the matter of an earlier effective date 
for compensation for a schizoaffective disorder has not been 
developed for appellate review and is referred to the RO in 
the first instance. 


FINDINGS OF FACT

1.  The veteran filed her claim of service connection for a 
psychiatric disability in December 1980, within one year of 
her November 26, 1980, separation from service.

2.  In a January 1981 rating decision, service connection for 
a schizoaffective disorder was denied, and the veteran was 
notified of the adverse decision in the same month.  She did 
not initiate an appeal.

3.  Subsequent petitions to reopen the claim for service 
connection were denied by a July 1990 Board decision and a 
December 1997 rating decision.

4.  In 2003, the veteran submitted additional service medical 
records, which were pertinent to her claim for service 
connection for a schizoaffective disability.  

5.  The veteran's service medical records demonstrate 
significant psychiatric problems; post-service evidence 
demonstrates continuity of symptoms; and multiple opinions on 
file establish that the veteran's psychiatric disability 
arose in service. 

CONCLUSIONS OF LAW

1.  The January 1981 rating decision is not final.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 
(2007).

2.  Entitlement to an effective date of November 27, 1980, 
for the grant of service connection for a schizoaffective 
disorder is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The claim for an earlier effective date has been granted in 
full, as discussed below.  As such, the Board finds that any 
error related to the VCAA on that claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II. Earlier Effective Date

The veteran and her representative argue that the correct 
effective date of service connection is November 27, 1980, 
the day after the veteran separated from active military 
service.  For the reasons that follow, the Board agrees.

The veteran filed her original claim for service connection 
on December 29, 1980.  She was subsequently denied service 
connection in a January 1981 rating decision, of which the 
veteran was notified that same month.  The veteran did not 
initiate an appeal.  Reopening of the claim was denied in a 
July 1990 Board decision and a December 1997 rating decision.  
The veteran was duly notified of both decisions.  These 
decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002 & Supp. 2007).  

Generally, a prior, final denial may not be readjudicated 
without the submission of new and material evidence.  See 
38 C.F.R. § 3.156(a).  In Spencer v. Brown, 4 Vet. App. 283, 
293 (1993), the Court noted the following: A claim which is 
"reopened" under the section 5108 on the basis of "new and 
material evidence" from other than service department reports 
is essentially a new claim, rather than a continuation of the 
prior claim, and the function of reopening under section 5108 
is to remove the statutory finality bar of section 7104 (b).  
In contrast, where the claim is reopened on the basis of new 
and material evidence from service department reports, VA has 
consistently treated it as a true "reopening" of the original 
claim and a review of the former disposition in light of the 
service department reports which were considered to have been 
lost or mislaid, and the award of benefits is made 
retroactive to the date of the original claim.  See 38 C.F.R. 
§ 3.156(c); VA G.C. Digested Opinion, July 17, 1984 stating 
that there is "a longstanding VA policy treating supplemental 
service department reports correcting prior erroneous reports 
as providing a basis for an award of benefits based on the 
veteran's original claim."  The Board notes that this 
regulation has been revised during the pendency of the 
litigation discussed above; however, the general rule that 
service department records added to the file compel 
reconsideration rather than reopening has been consistent 
throughout.  See generally 38 C.F.R. § 3.156 (2001, 2002, 
2007).  There is no prejudice to the veteran in applying this 
rule.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In 2003, the veteran's representative submitted a set of 
documents he obtained through the National Archives.  These 
documents include the veteran's service medical records and 
some personnel records.  While many were duplicative of 
evidence previously associated with the record, some 
reflected inpatient notes regarding psychiatric treatment at 
Walter Reed Army Hospital during the veteran's period of 
active service which had not been previously associated with 
the veteran's claims file.  As such, the Board finds that 
this additional evidence falls into the exception created by 
38 C.F.R. § 3.156(c).  The veteran's claim is therefore 
considered pending since the time of her original claim for 
service connection.  See 38 C.F.R. § 3.156; Vigil v. Peake, 
22 Vet. App. 63 (2008).  The prior decisions on service 
connection for a schizoaffective disorder are not final as 
they did not include a review of all of the veteran's 
relevant service department records.  

The effective date of an award of service connection based on 
a claim received within one year of a veteran's discharge 
from service will be the later of the day following discharge 
or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The veteran filed her original claim for service 
connection on December 29, 1980.  This is clearly within one 
year of her separation from service, which occurred on 
November 26, 1980.  Accordingly, the appropriate effective 
date is either November 27, 1980, or the date entitlement 
arose, whichever is later.  See id.  

The veteran's service medical records show that she was 
psychiatrically normal on induction examination in January 
1980.  Many months later, beginning in August 1980, she began 
exhibiting significant psychiatric problems, was repeatedly 
hospitalized, and was diagnosed as having schizophrenia.  
Some service records refer to a preservice history of 
psychiatric issues.  It is interesting to note that such 
histories were often elicited from the veteran during periods 
of psychosis.  Post service treatment records indicate 
consistent psychiatric problems from the time of the 
veteran's separation from service in 1980 through 2001, the 
current effective date.  In July 2001 and February 2004 
opinions, a private physician indicated that the veteran's 
mental illness occurred during active service.  In a December 
2004 VA examination report, the examiner indicated that it 
was at least as likely as not that the veteran's 
schizophrenia began when she was in active duty in 1980. 

When determining an effective date, such is not based upon 
the date of the submission of the evidence, but rather upon 
the date the evidence reflects entitlement to disability 
compensation arose.  See McGrath v. Gober, 14 Vet. App. 28, 
35 (2000).  Here, the aforementioned medical opinions noted 
above clearly establish that the veteran's current 
psychiatric disability had its origin during active duty.  
Further, other medical evidence on file shows continuity of 
symptoms following her service separation to the present. 

The Board finds that the veteran was entitled to service 
connection when she filed her original claim for service 
connection in 1980.  The Board concludes that the criteria 
for an effective date of November 27, 1980, for the grant of 
service connection for a schizoaffective disorder have been 
met.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As the instant claim has been granted in full, there is no 
failure on the part of VA to provide additional notice or 
assistance that could possibly affect the outcome of this 
case; the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).


ORDER

Entitlement to an effective date of November 27, 1980, for 
the award of service connection for a schizoaffective 
disorder is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


